Citation Nr: 0914654	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory 
disorder, to include as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the Veteran's claim of entitlement to service connection for 
a respiratory disorder, to include as secondary to exposure 
to asbestos.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he was exposed to asbestos while 
he was stationed aboard the U.S.S. Tawakoni in 1964.  He 
acknowledges that he was not exposed to asbestos as a result 
of his in-service duties but asserts that the pipes above 
his bunk were insulated with asbestos and that due to the 
proximity of his bunk to the pipes, he was exposed to 
asbestos.  This alleged exposure to asbestos later resulted 
in his development of a respiratory disorder.  
Alternatively, he asserts that in-service exposure to red 
lead, yellow chromate paint fumes, and iron dust on board 
the ship resulted in his subsequent development of a 
respiratory disorder.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for 
compensation claims based on asbestos exposure.  M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The Board finds that the Veteran's contentions regarding 
potential in-service exposure to asbestos while serving 
aboard the U.S.S. Tawakoni in March 1964 are plausible.  
Therefore, for the purpose of this adjudication, the Board 
would concede that the Veteran may have been exposed to 
asbestos in service.  However, mere exposure to a 
potentially harmful agent is insufficient to be eligible for 
VA disability benefits.  The question in a claim such as 
this is whether disabling harm ensued.  The medical evidence 
must show not only a currently diagnosed disability, but 
also a nexus, that is, a causal connection, between this 
current disability and the exposure to asbestos in service.  
Hickson v. West, 12 Vet. App. 247 (1999).

Post-service records demonstrate that the Veteran initially 
sought VA treatment in April 2003.  Chest X-ray at that time 
revealed findings consistent with mild chronic obstructive 
pulmonary disease (COPD).  VA clinical records dated in June 
2003 demonstrate that the Veteran reported a history of 
COPD, with recent worsening of shortness of breath.  CT 
examination of the lungs revealed a mediastinal mass in the 
right lung.  A July 2003 biopsy confirmed Hodgkin's 
lymphoma, nodular sclerosing type.  Records dated from July 
2003 to March 2008 show continued management of respiratory 
problems that were felt to be multifactorial in nature, to 
include as due to the mass associated with his Hodgkin's 
lymphoma, COPD, coronary artery disease, and prescription 
medications.  CT examination in June 2005 revealed a 
calcified granuloma.  CT examination in August 2006 was also 
noted to be significant for evidence of old granulomatous 
disease.  These records also show that the Veteran has a 
history of tobacco abuse for which he was counseled on 
numerous occasions to quit.  At no time did any treating 
provider relate the Veteran's respiratory problems to his 
active service, including to exposure to asbestos, red lead, 
yellow chromate paint fumes, or iron dust.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Veteran has not yet been afforded a VA examination.  Because 
the Board assumes, for the purpose of the adjudication of 
the Veteran's claim, that he was exposed to asbestos in 
service, and it is unclear to the Board whether his 
respiratory problems are in any way related to that 
exposure, or to red lead, yellow chromate paint fumes, and 
iron dust, the Board concludes that a remand for an 
examination and etiological opinion is necessary.

To the extent that the Veteran received private medical 
treatment prior to coming to VA in April 2003, and the fact 
that he reported a history of COPD shortly after his initial 
visit to VA, it appears that the Veteran may have received 
private treatment for respiratory problems prior to April 
2003.  Private treatment records dated prior to April 2003 
have not been associated with the claims file.  Because the 
Veteran's private treatment records may be pertinent to the 
Veteran's claim, these records are relevant and an attempt 
to obtain them should be made.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file 
private medical records dated prior to 
April 2003, specifically including 
those related to treatment for 
respiratory complaints.  All attempts 
to secure these records must be 
documented in the claims folder.

2.  After the above development has 
been completed, schedule the Veteran 
for a pulmonary examination to 
determine the nature and etiology of 
the Veteran's current respiratory 
problems.  If the Veteran is not 
available for an examination, forward 
the claims file for review by an 
examiner for the purpose of obtaining 
an opinion without the examination of 
the Veteran. The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with 
rendering the requested opinion.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The pulmonary examiner 
is requested to provide an opinion as 
to the following questions:

a.  Is it at least as likely as 
not (50 percent probability or 
greater) that any identified 
pulmonary/respiratory disability, 
to include COPD, is etiologically 
related to any incident of the 
Veteran's military service, to 
include his presumed exposure to 
asbestos, or alleged exposure to 
red lead, yellow chromate paint 
fumes, and iron dust?  If not, 
which alternative etiology is more 
likely?

b.  If the Veteran's 
pulmonary/respiratory problems are 
not due to his presumed exposure 
to asbestos, or alleged exposure 
to red lead, yellow chromate paint 
fumes, and iron dust exposure, is 
it at least as likely as not (50 
percent probability or greater) 
that any identified 
pulmonary/respiratory disability, 
to include COPD, are either caused 
or aggravated (permanently 
worsened) as a result of his 
service-connected disabilities, 
including Hodgkin's lymphoma or 
coronary artery disease?

A complete rationale, with citation to 
relevant medical findings, must be 
provided for all opinions.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




